—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Dowd, J.), dated October 20, 1997, as granted the respective motions of the defendants Irene Duell and Andre Du-ell, and Park East Kosher Butcher, Inc., for summary judgment dismissing the complaint and cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The plaintiff was allegedly injured when she slipped and fell on a public sidewalk abutting the commercial building located at 1161-1171 Madison Avenue in Manhattan. The defendant Park East Kosher Butcher, Inc. (hereinafter Park East) leased the store located at 1163 Madison Avenue, and the defendant My Most Favorite Gourmet Food Corp., 86th Street (hereinafter Favorite Gourmet) leased the store located at 1165 Madison Avenue. The defendants Irene Duell and Andre Duell, as executors and trustees of the Estate of Manny Duell, owned the premises. The Supreme Court, inter alia, granted the respective motions by the Duells and Park East for summary judgment dismissing the complaint and cross claims insofar as asserted against them. We affirm.
Contrary to the plaintiffs contention, the Duells and Park East made a prima facie showing of their entitlement to summary judgment since they established that they did not undertake repairs or installation of the sidewalk, so as to create the alleged sidewalk defect (see, Figueroa v City of New York, 227 AD2d 373, 374; Rosales v City of New York, 221 AD2d 329; Gaboff v City of New York, 197 AD2d 560). Further, since the plaintiffs opposition was nothing more than conjecture and surmise, summary judgment was properly granted in favor of the Duells and Park East (see, Zuckerman v City of New York, 49 NY2d 557; Figueroa v City of New York, supra).
The plaintiffs remaining contentions are without merit. Pizzuto, J. P., Joy, Goldstein and Luciano, JJ., concur. .